Case 19-40297-TLS      Doc 56    Filed 05/22/19 Entered 05/22/19 14:42:50     Desc Main
                                Document      Page 1 of 12


                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF NEBRASKA

                                          )
In re:                                    )   Chapter 11
                                          )
HERITAGE DISPOSAL AND                     )   Case No. 19-40297
STORAGE, LLC                              )
                                          )
                     Debtor.              )
                                          )

           FIVE POINTS BANK’S MOTION FOR ADEQUATE PROTECTION AND
                     FOR RELIEF FROM THE AUTOMATIC STAY


         COMES NOW Five Points Bank, a secured creditor herein (“Five Points”) and

moves this Court for an order granting Five Points adequate protection under 11 U.S. C.

§ 361 or alternatively, relief from the automatic stay pursuant to 11 U.S.C. § 362(d) to

allow it to foreclose on its collateral. In support of its motion, Five Points states as

follows:

                               JURISDICTION AND VENUE

         1.    This Court has jurisdiction over this matter under 28 U.S.C. § 1334. This

matter is a core proceeding within the meaning of 28 U.S.C. § 157(b)(A), (B), and (G).

         2.    The statutory basis for the relief requested herein are Sections 361 and

362(d) of the Bankruptcy Code. Venue is proper in this Court pursuant to 28 U.S.C. §

1409(a)

                                FACTURAL BACKGROUND

         3.    As of the Petition Date, the Debtor was indebted to Five Points in the

amounts set forth below (the “Five Points Loans”).
Case 19-40297-TLS      Doc 56       Filed 05/22/19 Entered 05/22/19 14:42:50     Desc Main
                                   Document      Page 2 of 12


    Loan No.         Principal        Interest as     Fees         Total        Per Diem
                                     of March 26,    and/or
                                         2019         Late
                                                    Charges

   101260351       $2,795,362.08 $369,681.34         $500.00   $3,165,543.42     $504.72

   101274613          $35,168.19       $4,762.35          $0     $39,930.54        $6.35

   101313016         $250,000.00      $14,805.55          $0    $264,805.55       $45.14

   101271199             $663.10          $15.92      $32.86          $711.88       $.12

   Total           $3,081,193.37     $389,265.16     $532.86   $3,470,991.39     $556.33


Kelley Declaration at ¶ 3.

       4.      Five Points holds first-priority deeds of trust (the “Five Points Deeds of

Trust”) on Debtor’s real estate, which is more particularly described in the Five Points

Deeds of Trust attached to Five Points’ Proof of Claim, Claim No. 10 filed herein. See

Declaration of Thomas O. Kelley (“Kelley Declaration”), ¶¶ 2, 4, Exhibit A, Proof of

Claim, Part 4. The Five Points Deeds of Trust were each properly recorded with the Hall

County Recorder’s Office. Debtor does not challenge Five Points’ lien position in this

real estate. See Debtor’s Amended Schedule D, Doc. No. 25.

       5.      Five Points also holds a first priority security interest in all of Debtor’s

personal property. See Kelley Declaration at ¶ 2, Exhibit A Part 3.

       6.      Other than minimal payments of $657.26 through monthly auto-

withdrawals that ended in November 2018, Five Points has received only one small

principal payment of $75,528.00 since March of 2018. See Kelley Declaration at ¶ 6.

       7.      Prior to the Petition Date, the Debtor defaulted on the Five Points Loans

by failing to make the payments when due. Those defaults also constituted defaults

under Five Points Deeds of Trust and Security Agreements and as such, Five Points




                                               2
Case 19-40297-TLS      Doc 56    Filed 05/22/19 Entered 05/22/19 14:42:50          Desc Main
                                Document      Page 3 of 12


commenced a non-judicial foreclosure of the Five Points Deeds of Trust, which was

stayed by the filing of this case. See Kelley Declaration at ¶ 7.

       8.     On February 27, 2019 (the “Petition Date”), Debtor filed this bankruptcy.

       9.     On April 12, 2019, the first meeting of the creditors was held (“First

Meeting”). At the First Meeting, the Debtor’s president, Mark Vess testified for the

Debtor. First Meeting of Creditor’s Transcript (hereinafter “TR”), TR at 4:5-17.

       10.    The pertinent portions of Mr. Vess’ testimony are summarized below, and

the complete transcript is attached as Exhibit “A” to the Declaration of James J.

Niemeier, submitted in support of this Motion (the “Niemeier Declaration”).

              a.     Debtor’s Prior Business and New Business Ventures. Mr. Mark

       Vess is the Debtor’s president and testified for it at the First Meeting. The Debtor

       was formed in 2003, and the original purpose of the company was to support the

       U.S. Departments of Justice’s and Treasury’s seized property programs. The

       company managed illegal firearms, explosive, illegal fireworks from 2004 until

       2015. TR at 5:1-6:12. In 2015, the Debtor contracted to become a small business

       prime contractor for the Department of Defense conventional demil program to

       allow it to construct a facility for recycling and destruction of conventional

       munitions. Id. Mr. Vess testified the Debtor was in negotiations to obtain debtor-

       in-possession financing to build the plant to perform this Department of Defense

       work and was looking for $6,600,000.00 to fund construction and startup, and

       that they were working on the term sheet as of the First Meeting. He further

       testified he was confident the financing would get done. TR at 6:12-8:25. If that

       occurred, Mr. Vess testified that he hoped to have a “running facility” by October

       or November of 2019. TR 8:1-17. Mr. Vess also testified at the First Meeting that


                                             3
Case 19-40297-TLS     Doc 56    Filed 05/22/19 Entered 05/22/19 14:42:50          Desc Main
                               Document      Page 4 of 12


      the Debtor has no ongoing contracts with the U.S. Government or any other entity

      beyond the above-described contract with the Department of Defense. However,

      that contract requires the financing described above to construct the equipment

      and processing line needed to perform the contracted tasks. So at this time, there

      are no income providing contracts for the Debtor. TR at 61:4-62:4. As of the First

      Meeting, in Mr. Vess’ words, the Debtor had no “contract income that we’re

      qualified to receive as of the filing of the bankruptcy.” TR at 20:15-21.

             b.     Need for Financing. Mr. Vess testified that he would need $6.6

      million of debtor-in-possession financing to fund the new processing line to

      perform the contract with the Department of Defense. TR at 7:22-25. Heritage

      has been actively looking for financing since September of 2016. TR at 78:1-9.

      During that period, several parties expressed interest, but nothing materialized.

      TR at 78:1-83:9. Finally, Mr. Vess testified absent debtor-in-possession financing,

      no income would be coming into Heritage. TR at 84:24-85:4. This is supported by

      the Debtor’s First Operating Report [Docket No. 53] which shows zero cash in

      February 2019, the deposit of the net farm rental proceeds received in March

      2019, which will not recur in 2019, and only $21,513.00 of cash left as of April

      30, 2019 to maintain what Debtor claims in that operating report are over $14

      million of assets. Operating Report, Docket No. 53 at pp. 2-3. The Debtor also

      testified that even if financing were obtained it would require approximately six

      months of time to make the facility sufficiently operational to start work under the

      Department of Defense contract. TR 73:11 – 75:15.

             c.     Storage of Potentially Hazardous Materials. Heritage is also

      currently storing some 600,000 pounds of partially recycled explosive material in


                                            4
Case 19-40297-TLS     Doc 56      Filed 05/22/19 Entered 05/22/19 14:42:50         Desc Main
                                 Document      Page 5 of 12


      drums at its facility. TR 52:21-53:10. These are the remnants of Heritage’s last

      recycling endeavor with the Department of Justice and Treasury that sought to

      recycle seized fireworks and explosives into fertilizer. TR 15-20-19:10. Heritage

      was unable to fully recycle these into sellable fertilizer or other materials due to

      lack of funds. The material is stored in drums or totes at the property, and is only

      partially recycled, and while no longer “energetic” or explosive, nevertheless

      unsellable without “the better part of a million dollars” for further processing or

      disposal. TR 55:1-56:5. Discussing the materials stored in these totes, Mr. Vess

      further testified they remain subject to regulatory controls consistent with

      hazardous materials stating, “to be clear, so that you understand, any materials

      that are released from Heritage, they have to have third-party MSDS prepared,

      and it has to meet all requirements for recycled materials.” TR 54:9-19. He also

      testified he did not know the constituency of the drums in their partially recycled

      state, stating: “so the point is when it is no longer energetic material and you

      have a tote full of constituents that you’re half – that’s halfway to being fertilizer,

      what the actual source materials that’s in that tote is -- is anybody’s guess.” TR

      114:12-17.

             d.     Insurance.     As of the First Meeting, Mr. Vess did not know if

      Heritage still had insurance coverage. TR at 28:10-31:23. Since the First

      Meeting, Debtor’s counsel has reported that Debtor has some basic hazard and

      liability coverages, however, the Debtor’s property is in a flood plain and no flood

      insurance has been obtained as of the filing of this motion to Five Points’

      knowledge. Each of Five Points’ Deeds of Trust require flood insurance. See

      Kelley Declaration, Exhibit “A” at Part 4, pp. 2-3; 13-14; 25, 35, 48, 62.


                                             5
Case 19-40297-TLS      Doc 56    Filed 05/22/19 Entered 05/22/19 14:42:50        Desc Main
                                Document      Page 6 of 12




       11.    Five Points was notified post-petition that Debtor’s flood insurance was

cancelled, and Five Points’ counsel contacted Debtor’s counsel and requested Debtor

cure that default and obtain flood insurance. Kelley Declaration, ¶ 8, Niemeier

Declaration ¶ 3, Exhibit “B.” The Debtor’s property is in a flood plain and Five Points is

required to ensure that its borrowers who have collateral in a flood plain maintain flood

insurance on those properties. The Five Points Deeds of Trust specifically required this

quoting:

       “The Real Property is or will be located in an area designated by the
       Director of the Federal Emergency Management Agency as a special flood
       area. Trustee agrees to obtain and maintain federal flood insurance; if
       available, for the full unpaid balance of the loans and any prior liens on the
       property securing the loan up to the minimum policy limits set under the
       National Flood Insurance Program or as otherwise required by Lender and
       to maintain such insurance for the term of the loan.”

See e.g., Kelley Declaration Exhibit “A” at p. 48. The lack of flood insurance has been

raised by Five Points regulators which are requiring it to be addressed.                Kelly

Declaration at ¶ 8.

       12.    Five Points’ counsel first inquired by telephone regarding the flood

insurance in April of 2019. On April 25, 2019, Debtor’s counsel advised via email that

the insurance was being “worked on.” Five Points’ counsel again inquired about flood

insurance on May 3, May 9, and May 13, 2019, but as of the filing of this motion a month

later, no flood insurance has not been obtained to Five Points' knowledge. Niemeier

Declaration ¶ 3 Exhibit “B.” Further, based on the operating report, Debtor has limited

funds to provide the required coverage.




                                             6
Case 19-40297-TLS      Doc 56    Filed 05/22/19 Entered 05/22/19 14:42:50         Desc Main
                                Document      Page 7 of 12


       13.    The Debtor agreed under the Five Points Deeds of Trust to allow Five

Points access to its facilities to conduct inspections. See, e.g., Kelley Declaration,

Exhibit “A” at Part 4, p. 2 of 71 of claims under “Lender’s Right to Enter.”

       14.    Five Points’ counsel requested access to inspect the property to allow Five

Points’ appraiser to do a valuation of the same and to allow a licensed environmental

consulting firm it has retained to do limited testing of the materials stored at the Debtor’s

property to determine if it is hazardous, has potential value, and an estimate of its

disposal cost if it has to be removed. Finally, Five Points’ counsel has repeatedly asked

Debtor’s counsel for the status of the debtor-in-possession financing that is crucial to

Debtor’s ability to emerge from this case. Debtor’s counsel’s communications on these

issues indicated the efforts to obtain the financing the Debtor testified about at the First

Meeting had fallen through. See Niemeier Declaration ¶ 3 Exhibit “B.” As of the date of

the filing of this motion, no debtor-in-possession financing has been obtained.

       15.    As of the filing of this motion, the Debtor has refused to allow access for

the requested inspections without a series of conditions including allowing the Debtor to

control the process for the inspections, control the manner and volume of sampling, pay

the Debtor to hire additional staff to allow the inspections to occur, all in addition to

paying for the testing and inspection themselves, which are expensive.

                                  REQUESTED RELIEF

                         I.     Request for Adequate Protection

       16.    Five Points requests the Court grant it adequate protection as follows:

              (a)    Requiring the Debtor immediately obtain the required flood

       insurance for the property;




                                              7
Case 19-40297-TLS       Doc 56       Filed 05/22/19 Entered 05/22/19 14:42:50      Desc Main
                                    Document      Page 8 of 12


              (b)     Requiring the Debtor to allow Five Points’ appraiser and its licensed

       environmental consultants reasonable access to the property for the appraisal of

       the property and to sample and inspect a portion of the totes’ containing the

       stored partially recycled explosive material as such consultants deem appropriate

       to determine if the sampled totes’ contents are hazardous and obtain an

       independent estimate of their value and/or disposal cost.

       17.    11 U.S.C. § 361 requires the Debtor provide Five Points adequate

protection for its liens covering the real property. Insurance is one of the requirements

under the terms of the Debtor’s Deed of Trust and because the Debtor is in a flood plain

it should reasonably be required to maintain flood insurance during the pendency of this

case. See, In re Marchand, 61 B.R. 81, 83 (Bankr. ED. Ark. 1986)(requiring debtor to

insure collateral as a basic form of adequate protection). In re Schroeder, 62 B.R. 604,

607, (Bankr. D. Kan 1986) (similar requiring debtor to insure collateral as adequate

protection) to avoid stay relief.

       18.    In addition, the Debtor should be required to provide access to its property

to be inspected and appraised, and also access to the totes storing partially recycled

explosive materials from Debtor’s prior recycling activities to allow Five Points’ licensed

environmental consultants access to take limited samples and test them to determine

what substances they contain, if the contents is hazardous, and the reasonable cost to

remove and/or sell or depose of this material as appropriate. The value of Debtor’s real

estate collateral could be materially reduced if the material stored at the property proves

to be hazardous, because absent financing, which seems unlikely or a sale which has

not been pursued in this case, the Debtor has no reasonable means to dispose of the

materials it has. As such, it will be left to the estate or more likely Five Points due to its


                                               8
Case 19-40297-TLS        Doc 56    Filed 05/22/19 Entered 05/22/19 14:42:50        Desc Main
                                  Document      Page 9 of 12


lien positions to deal with same. For these reasons, Five Points submits access should

be allowed to determine the true risk and value of this partially recycled material.

                            II.    Relief From The Automatic Stay

       19.    Section 362(d) of the Bankruptcy Code provides the circumstances under

which a creditor may obtain relief from the automatic stay. Its states:

              (d) On request of a party in interest and after notice and a hearing, the
              court shall grant relief from the stay provided under subsection (a) of this
              section, such as by terminating, annulling, modifying, or conditioning such
              stay-----

                    (1) for cause, including the lack of adequate protection of an interest in
                        property of such party in interest;
                    (2) with respect to a stay of an act against property under subsection
                        (a) of this section, if ---
                        a. the debtor does not have an equity in such property; and
                        b. such property is not necessary to an effective reorganization:…

       20.    Five Points submits cause exists under § 362(d)(1) to grant it relief from

the stay in this case because:

              (a)      There is potentially limited or no equity in the Debtor’s property

       unless it can be sold as going concern, but unfortunately as discussed below the

       Debtor has no current operations and no financing in place or on the horizon to

       finance its venture as discussed herein.

              (b)      The Debtor has failed to maintain flood insurance in violation of the

       terms of the Five Points Deeds of Trust.

              (b)      The Debtor is almost out of money, has no post-petition financing

       lined up or in place, has no ongoing income, and has minimal cash reserves.

              (c)      The Debtor’s prior operations consisted of contracts for reclaiming

       and recycling fireworks and other explosives for the ATF into fertilizer.

       Meanwhile, the Debtor never completely reclaimed and recycled the ATF


                                               9
Case 19-40297-TLS      Doc 56    Filed 05/22/19 Entered 05/22/19 14:42:50       Desc Main
                                Document     Page 10 of 12


      fireworks under those contracts. That has left Debtor storing some 600,000

      pounds of an unknown partially reclaimed product from that recycling process at

      its facility in totes that according to the Debtor’s testimony requires millions of

      dollars of financing to complete its processing. TR at 55:1-56:5.

             (d) The Debtor has refused to allow Five Points reasonable access to

      obtain an appraisal of its real property collateral and to test the material it is

      storing on its property to determine if the Debtor is storing hazardous materials at

      the property that serves as Five Points’ collateral thereby potentially substantially

      devalving the same.

             (e)    Absent financing which has not been obtained despite the Debtor’s

      testimony that it has been looking for such financing since 2016, there is no way

      for the Debtor’s operations to continue. Reorganization is simply not possible

      and all the Debtor’s good intentions to make the new venture work does not

      change that fact. See In re Bowman, 253 B.R. 233, 239 (8th Cir BAP 2000)

      (noting the test requires there be a practical possibility for the reorganization to

      be successful, “sincerity, honesty and willingness” are not sufficient to meet that

      test nor are “visionary promises.”)

      21.    The Debtor’s schedules list an equity cushion; however, Five Points

submits no equity cushion or a very small one exists. In reality, the property is currently

storing 600,000 pounds of an unknown partially recycled explosive material. The Debtor

has not allowed Five Points access to inspect or to do limited testing to identify if it is

hazardous. The Debtor has virtually no money to reorganize with, has been searching

for financing since at least 2016, and currently has no commitments for the financing

needed to allow it to undertake the contract with the Department of Defense which is its


                                            10
Case 19-40297-TLS      Doc 56    Filed 05/22/19 Entered 05/22/19 14:42:50       Desc Main
                                Document     Page 11 of 12


only potential income source. The Debtor by its own admission will need until the end of

the year to start production under the Department of Defense contract even if such

financing were obtained now. The Debtor will need six to eight months absent financing

and over a million dollars to clean up the stored material according to Mr. Vess to sell or

otherwise market its business as a fall back plan, and the likelihood of successfully

marketing the specialized explosive recycling facility Debtor’s valuations are based on in

its current incomplete state is highly suspect.

       22.    In summary, the high value for Debtor’s property stated in the Debtor’s

schedules is questionable given all the issues surrounding the stored materials. Five

Points submits there is a likelihood there is no equity in the facility above Five Points’

liens, and that an effective reorganization is highly unlikely given the total lack of

financing or income for the venture at this point. For these reasons, there is no equity in

the property and it is not necessary for an effective reorganization and as such, relief

from the automatic stay is justified under 11 U.S.C. § 362(d)(2).

      III.   Request for Waiver of Stay Order Under Fed. R. Bankr. P. 4001(A)(3)

       23.    Five Points also respectfully requests a waiver of the 14-day stay of

effectiveness imposed by Fed. R. Bankr. P. 4001(a)(3) so that the relief requested

herein may take effect immediately upon entry of an order approving Five Points’

Request for Stay Relief.

       WHEREFORE, Five Points Bank respectfully requests the entry of an order (1)

granting Five Points the adequate protection required herein; (2) or alternatively,

granting Five Points Bank relief from the automatic stay so that it may foreclose on its

collateral; (3) granting a waiver of the 14-day stay under Fed. R. Bankr. P. 4001(a)(3);

and (4) granting such other and further relief as is just and proper.


                                             11
Case 19-40297-TLS    Doc 56    Filed 05/22/19 Entered 05/22/19 14:42:50     Desc Main
                              Document     Page 12 of 12


DATED this 22nd day of May 2019.
                                          Five Points Bank, a secured creditor,

                                          By:/s/ James J. Niemeier
                                          James J. Niemeier, Esq., #18838
                                          McGrath North Mullin & Kratz, PC, LLO
                                          Ste. 3700 First National Tower
                                          1601 Dodge Street
                                          Omaha, NE 68102
                                          402-341-3070
                                          jniemeier@mcgrathnorth.com
                                          Attorneys for Five Points Bank




                              CERTIFICATE OF SERVICE

         The undersigned hereby certifies that the foregoing document was served by
electronic filing utilizing the Court’s CM/ECF system which gave notification
electronically upon all parties who have filed an appearance or motion by electronic
filing in this case on this 22nd day of May 2019.



                                              /s/James J. Niemeier




                                         12
